Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed December 11, 2020. Applicant’s reply to the restriction/election requirement of November 16, 2020 has been entered. Claims 1-109 have been canceled, and claims 110-149 have been newly added. Claims 110-149 are currently pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/IB2017/001659, filed November 29, 2017 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/427,737, filed November 29, 2016 under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 110-130 and 142-144, is acknowledged.
Accordingly, claims 131-141 and 145-149 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on December 11, 2020. Claims 110-130 and 142-144 are currently under examination. 
Obviousness-Type Double Patenting (I-III)
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
I. Claims 110-130 and 142-144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-16, 18-23, 27-32, and 110-128 of copending Application No. 15/826,247 (claims filed June 4, 2020).
Applicant’s elected subject matter is directed to an ophthalmic composition comprising 1.5 wt% dexamethasone, 14 wt% ɣ-cyclodextrin, 2.5 wt% poloxamer, 0.1 wt% disodium edetate, 0.57 wt% sodium chloride, and water; wherein the viscosity is 4-14 cP, 70-90% of the desamethasone is in the form of solid complexes, the solid complex has a diameter of about 3-8 µm, and the composition comprises less than 0.2 wt% dexamethasone enol aldehyde. 
 Claims 1, 2, 4-16, 18-23, 27-32, and 110-128 of copending Application No. 15/826,247 disclose an ophthalmic microsuspension comprising a solid complex of an active and a cyclodextrin with diameter of 2-10 µm; a polymer, and water; wherein the active can be dexamethasone and can be present in the amount of 1-2 wt%, the cyclodextrin can be ɣ-cyclodextrin and can be present in the amount of 12-16 wt%, the polymer can be poloxamer and can be present in the amount of 2.2-2.8 wt%, and the composition can further include a preservative, a stabilizing agent, and an electrolyte; 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application defines “composition” as including microsuspension; and the copending application provides that “preservative” can include e.g. 0.1 wt% disodium edetate, that “electrolyte” can include 0.57 wt% sodium chloride, and that “dexamethasone by-product and degradation product” can include dexamethasone enol aldehyde.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
II. Claims 110-113, 115-129, and 142-144 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15, and 17-19 of U.S. Patent No. 7,893,040. 
Applicant’s claims are directed to an ophthalmic composition comprising 1-2 wt% dexamethasone, 12-16 wt% ɣ-cyclodextrin, 2.2-2.8 wt% polymer, and water; wherein the viscosity is 4-14 cP, 70-90% of the dexamethasone is in the form of solid complexes, the solid complex has a diameter of about 3-8 µm, and the composition comprises less than 0.2 wt% dexamethasone enol aldehyde. 
Claims 1-13, 15, and 17-19 of U.S. Patent No. 7,893,040 disclose an ophthalmic composition in the form of an aqueous suspension comprising drug, cyclodextrin, a polymer, and water; wherein the drug can be dexamethasone, the cyclodextrin can be ɣ-cyclodextrin and can be present in the amount of 2-20 wt%, the polymer can be 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 7,893,040 discloses that by “an ophthalmic composition in the form of an aqueous suspension” means that the viscosity is “typically between 2-15 cP”, and dexamethasone, when employed as the active with ɣ-cyclodextrin, is present in the amount of 1.5 wt%.
The claimed composition of U.S. Patent No. 7,893,040 does not necessarily require any dexamethasone enol aldehyde at all (i.e. meets the limitation of “contains less than 0.2 wt% dexamethasone enol aldehyde”). Alternatively, to the extent that this amount of dexamethasone enol aldehyde is inherently present in the claimed composition (e.g. as a natural by-product or degradation product) independent of the hand of man (i.e. to actively place the dexamethasone enol aldehyde in the composition), since the claimed composition of U.S. Patent No. 7,893,040 is not patentably distinct from the instantly claimed composition, the compositions covered within the scope of the claims in U.S. Patent No. 7,893,040 would be expected to include compositions that have the same properties as the instantly claimed composition, including the claimed amount of dexamethasone enol aldehyde in the composition. 
III. Claims 110-113, 115, 121-124, and 142-144 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73-83, 85, 86, 89, 93, and 94 of U.S. Patent No. 5,472,954. 

Claims 73-83, 85, 86, 89, 93, and 94 of U.S. Patent No. 5,472,954 disclose a composition comprising drug, cyclodextrin, a polymer, and water; wherein the composition can be an ophthalmic composition, the drug can be dexamethasone, the cyclodextrin can be ɣ-cyclodextrin and can be present in the amount of 0.1-70 wt%, the polymer can be present in the amount of 0.001-5 wt%.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed composition of U.S. Patent No. 5,472,954 does not necessarily require any dexamethasone enol aldehyde at all (i.e. meets the limitation of “contains less than 0.2 wt% dexamethasone enol aldehyde”). Alternatively, to the extent that this amount of dexamethasone enol aldehyde is inherently present in the claimed composition (e.g. as a natural by-product or degradation product) independent of the hand of man (i.e. to actively place the dexamethasone enol aldehyde in the composition), since the claimed composition of U.S. Patent No. 5,472,954 is not patentably distinct from the instantly claimed composition, the compositions covered within the scope of the claims in U.S. Patent No. 5,472,954 would be expected to include compositions that have the same properties as the instantly claimed composition, including the claimed amount of dexamethasone enol aldehyde in the composition.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 115, 120-124, and 142-144 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 115 stipulates that “the amount of polymer is 0.5% to 5% by weight of polymer”, which is incomprehensible. One of ordinary skill in the art cannot understand how the amount of polymer is some fraction of the amount of polymer. It would appear that Applicant intends to claim that “the amount of polymer is 0.5% to 5% by weight of the composition”. However, “0.5% to 5% by weight of polymer” is not the same as “0.5% to 5% by weight of the composition”.
Claim 120 recites the expressions “greater than about” and “less than about”. While “greater than” or “less than” or “about” alone would generally be considered definite, the expressions “greater than about” and “less than about” are indefinite. 
Claims 121-124 stipulate that the amount of ɣ-cyclodextrin is the recited percentage “by weight of cyclodextrin” (e.g. “the amount of ɣ-cyclodextrin is from 1% to 25% by weight of ɣ-cyclodextrin), which is incomprehensible. One of ordinary skill in the art cannot understand how the amount of ɣ-cyclodextrin is some fraction of the amount of ɣ-cyclodextrin. It would appear that Applicant intends to claim that “the amount of ɣ-
Claim 142 is directed to “an ophthalmic composition obtained by the method according to claim 130”. However, claim 130 depends from claim 110, and is directed to a composition. 
***For examination at this time, claims 142-144 are being interpreted as depending from and including the limitations of the composition of claim 130. 
Claims 120, 143, and 144 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 110-115, 117-119, 121-126, 129, 130, and 142-144 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanito et al. (IOVS. 2011; 52(11): 7944-7948).

Tanito et al. disclose eye drops (i.e. an ophthalmic composition) comprising 1.5 wt% dexamethasone, 14 wt% ɣ-cyclodextrin, 2.5 wt% poloxamer, 0.1 wt% EDTA (i.e. disodium edetate), 0.57 wt% sodium chloride, and water; wherein about 85% of the dexamethasone is in the form of solid complexes, the solid complex has a diameter of about 1-3 µm.
Tanito et al. do not necessarily require any dexamethasone enol aldehyde at all (i.e. meets the limitation of “contains less than 0.2 wt% dexamethasone enol aldehyde”). Alternatively, to the extent that this amount of dexamethasone enol aldehyde is inherently present in the claimed composition (e.g. as a natural by-product or degradation product) independent of the hand of man (i.e. to actively place the dexamethasone enol aldehyde in the composition), since Tanito et al. anticipates the instantly claimed composition, the Tanito et al. composition must have the same properties as the instantly claimed composition, even if Tanito et al. does not expressly document the properties, and thus must have the claimed amount of dexamethasone enol aldehyde in the composition. 
Therefore, Tanito et al. anticipate the instantly claimed composition.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 110-130 and 142-144 are rejected under 35 U.S.C. 103 as being unpatentable over Tanito et al. (IOVS. 2011; 52(11): 7944-7948).
Applicant Claims
Applicant’s elected subject matter is directed to an ophthalmic composition comprising 1.5 wt% dexamethasone, 14 wt% ɣ-cyclodextrin, 2.5 wt% poloxamer, 0.1 wt% disodium edetate, 0.57 wt% sodium chloride, and water; wherein the viscosity is 4-14 cP, 70-90% of the desamethasone is in the form of solid complexes, the solid complex has a diameter of about 3-8 µm, and the composition comprises less than 0.2 wt% dexamethasone enol aldehyde. 
Determination of the Scope and Content of the Prior Art (MPEP § 2141.01)
Tanito et al. disclose eye drops (i.e. an ophthalmic composition) comprising 1.5 wt% dexamethasone, 14 wt% ɣ-cyclodextrin, 2.5 wt% poloxamer, 0.1 wt% EDTA (i.e. disodium edetate), 0.57 wt% sodium chloride, and water; wherein the viscosity is 3.9 cP, about 85% of the dexamethasone is in the form of solid complexes, the solid complex has a diameter of about 1-3 µm.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Tanito et al. do not explicitly disclose that the composition contains less than 0.2 wt% dexamethasone enol aldehyde. However, the disclosure of Tanito et al. is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Tanito et al., outlined supra, to arrive at the instantly claimed composition. 
Tanito et al. disclose eye drops (i.e. an ophthalmic composition) comprising 1.5 wt% dexamethasone, 14 wt% ɣ-cyclodextrin, 2.5 wt% poloxamer, 0.1 wt% EDTA (i.e. disodium edetate), 0.57 wt% sodium chloride, and water; wherein the viscosity is 3.9 cP, about 85% of the dexamethasone is in the form of solid complexes, the solid complex has a diameter of about 1-3 µm.
Tanito et al. do not necessarily require any dexamethasone enol aldehyde at all (i.e. meets the limitation of “contains less than 0.2 wt% dexamethasone enol aldehyde”). Alternatively, to the extent that this amount of dexamethasone enol aldehyde is inherently present in the claimed composition (e.g. as a natural by-product or degradation product) independent of the hand of man (i.e. to actively place the dexamethasone enol aldehyde in the composition), since Tanito et al. discloses the instantly claimed composition, with the same requisite ingredients in the same requisite amounts, the Tanito et al. composition must have the same properties as the instantly claimed composition, even if Tanito et al. does not expressly document the properties, and thus must have the claimed amount of dexamethasone enol aldehyde in the composition. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID BROWE/Primary Examiner, Art Unit 1617